Opinion filed April 23, 2021




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-20-00203-CV
                                   __________

                       FRANCES PHILLIPS, Appellant
                                          V.
           COMMUNITY OUTREACH HOUSING, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CV35697


                      MEMORANDUM OPINION
       The brief of Appellant, Frances Phillips, was originally due to be filed in this
court on or before January 11, 2021. This court, on its own motion, has extended
the due date twice. We issued a letter on February 24, 2021, in which we directed
Appellant to file her appellate brief in this court on or before Thursday, March 11,
2021. We informed Appellant that the failure to file her brief in this court by that
date could “result in dismissal of the appeal.” See TEX. R. APP. P. 38.8(a)(1),
42.3(b), (c).
      As of this date, Appellant has not filed a brief, nor has she requested an
extension of time in which to file her brief. Based upon Appellant’s failure to
prosecute this appeal in a timely manner, we conclude that this appeal should be
dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
      Accordingly, we dismiss this appeal for want of prosecution.


                                                    PER CURIAM


April 23, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2